DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections

Claims 5, 11, 12, and 17 are objected to because of the following informalities:  in claims 5, 11, and 17, line 5, it appears “planetary carrier is meshed” should be --planetary gear is meshed-- (as in [0039] line 7 and [0047] lines 5-6); in claim 11, line 3, “the output shaft” should be --an output shaft-- (the output shaft was claimed in claim 9, but claim 11 is dependent on claim 1) and in line 6 “the hub” should be --a hub-- (the hub was claimed in claim 5); claim 12, lines 2-3, “wherein…that are fixed” should be --wherein…are fixed-- (or “wherein” could be delected) .  Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 12, 13, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In line 2 of each of claims 7, 13, and 19, “a second housing” is indefinite because no first housing was previously claimed (a first housing is claimed in claims 6, 12, and 18, but claims 7, 13, and 19 are not dependent on these claims).  A single housing is specifically claimed by “a second housing”, but the word “second” suggests there are two housings, so that it is not clear how many housings are being claimed by claims 7, 13, and 19.

In claim 12, line 2, “the input shaft” and “the intermediate shaft” are indefinite because they lack antecedent basis.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-4, 11, 13, 14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roske, DE 198 52 663, a machine translation of which is attached as an Office Action appendix.

	Roske et al. shows a vehicle transmission apparatus comprising a motor 2 in figures 5 and 6.
	A speed reducer comprises a speed reduction gear set 14 including an input gear 13, an intermediate gear 16, and an output gear 17.  The input gear 13 is connected to the motor 2, and the intermediate gear 16 is meshed between the input gear 13 and the output gear 17.
	As shown in figure 6, rotational centers of the input gear 13, the intermediate gear 16, and the output gear 17 are not on the same line.
(claim 1)

	The speed reducer comprises a plurality of intermediate gears 16 (two), and the plurality of intermediate gears 16 are all meshed between the input gear 13 and the output gear 17.
(claim 2)

	The speed reducer comprises two intermediate gears 16, and the two intermediate gears 16 are symmetrically disposed on two sides of a line connecting the rotational centers of the output gear 17 and the input gear 13, as shown in figure 6.
(claim 3)

	The rotational center of the input gear 13 and the rotational centers of the intermediate gears 16 are on the same line (lower horizontal line in figure 6; [0020], last sentence).
(claim 4)


	A planetary gear mechanism 5 is mentioned in line 2 of paragraph [0019] and shown in figure 5, but none of the elements of the planetary gear mechanism are further discussed or pointed out in the figure.  Figure 5 has been reproduced below with labels added to various elements to show how the disclosed device corresponds to claim limitations.	
A planetary gear mechanism 5 is in transmission connection with an output shaft of the output gear 17 and comprises a sun gear, a planetary gear, a planetary carrier (carrier), and a ring gear.  The planetary gear is disposed on the planetary carrier, the planetary carrier (gear) is meshed between the sun gear and the ring gear, the sun gear is connected to the output shaft (17), the planetary carrier is fixed to the hub 6 of the wheel, and the ring gear is fixed.
(claim 11)


    PNG
    media_image1.png
    508
    627
    media_image1.png
    Greyscale

	As pointed out in figure 5 reproduced above, the planetary gear mechanism 5 comprises a second housing (2nd housing).  The sun gear, the planetary gear, the planetary carrier, and the ring gear are disposed in the second housing.  The planetary carrier is connected to the second housing, and the second housing is fixed to the hub 6.
(claim 13)

	The power of the motor is outputted to the hub 6 of the wheel after passing through the input gear 13, the intermediate gear 16, the output gear 17, the sun gear, the planetary gear, and the planetary carrier sequentially.
(claim 14)

	A vehicle (a bus; [0001] line 1) comprising the vehicle transmission apparatus of claim 1.
(claim 16)


Claim(s) 1-3 and 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., WO 2013/119047, a machine translation of which is attached as an Office Action appendix.

Kim et al. shows a vehicle transmission apparatus comprising a motor 31 in figures 4-6.
	A speed reducer comprises a speed reduction gear set 70 including an input gear 71, an intermediate gear 73, and an output gear 72.  The input gear 71 is connected to the motor 31, and the intermediate gear 73 is meshed between the input gear 71 and the output gear 72.
	As shown in figure 5, rotational centers of the input gear 71, the intermediate gear 73, and the output gear 72 are not on the same line.
(claim 1)

	The speed reducer comprises a plurality of intermediate gears 73, and the plurality of intermediate gears 73 are all meshed between the input gear 71 and the output gear 72 (fig. 5).
(claim 2)

	The speed reducer comprises two intermediate gears 73, and the two intermediate gears 73 are symmetrically disposed on two sides of a line connecting the rotational centers of the output gear 72 and the input gear 71 (fig. 5).
(claim 3)

	A planetary gear mechanism 80 (figs. 4 and 6) is in transmission connection with the output shaft 43 of the output gear 72 and comprises a sun gear 81, a planetary gear 82/83, a planetary carrier 85, and a ring gear 84.  The planetary gear 82/83 is disposed on the planetary carrier 85, the planetary carrier (gear) is meshed between the sun gear 81 and the ring gear 84, the sun gear 81 is connected to the output shaft 43, the planetary carrier 85 is fixed to the hub 51 of the wheel, and the ring gear 84 is fixed.
(claim 11)

	The speed reducer comprises a first housing 40, and an input shaft 32, an intermediate shaft (shown supported by a bearing at the bottom half of gear(s) 73 in fig. 5, where the drawing section passes through the housing portion supporting the shafts), and the output shaft 43 are fixed in the first housing 40.  The input gear 71 is disposed on the input shaft 32, the intermediate gear 73 is disposed on the intermediate shaft, the output gear 72 is disposed on the output shaft 43, and the ring gear 84 is fixed to the first housing 40 (fixed to extension portion 42 of housing 40).
(claim 12)

	The planetary gear mechanism 80 comprises a second housing 52.  The sun gear 81, the planetary gear 82/83, the planetary carrier 85, and the ring gear 84 are disposed in the second housing 52.  The planetary carrier 85 is connected to the second housing 52, and the second housing 52 is fixed to the hub 51 (as hub assembly 50).
(claim 13)

	The power of the motor 31 is outputted to the hub 51 of the wheel after passing through the input gear 71, the intermediate gear 73, the output gear 72, the sun gear 81, the planetary gear 82/83, and the planetary carrier 85 sequentially.
(claim 14)

	As shown in figure 5, a radius of the output gear 72 is greater than a radius of the input gear 71 and a radius of the intermediate gear 73.
(claim 15)

	A vehicle (page 1, third paragraph) comprising the vehicle transmission apparatus of claim 1.
(claim 16)


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roske, U. S. Patent 6,139,464 (Roske ‘464) in view of Roske et al., DE 198 52 663 (Roske et al. ‘663).

	Roske ‘464 shows a vehicle transmission apparatus comprising a motor 1 in figure 1.
	A speed reducer comprises a speed reduction gear set including an input gear (on motor shaft) and an output gear 2.  The input gear is connected to the motor 1, and meshes with the output gear 2.
(claim 1)

	A planetary gear mechanism is in transmission connection with the output gear 2 and comprises a sun gear 14, a planetary gear 3, a planetary carrier 16, and a ring gear 15.  The planetary gear 3 is disposed on the planetary carrier 16, the planetary carrier (gear) is meshed between the sun gear 14 and the ring gear 15, the sun gear 14 is connected to the output gear 2, the ring gear 15 is fixed to a hub 5 of a wheel, and the planetary carrier 16 is fixed (col. 3, lines 27-28).
(claims 5 and 17)

	The speed reducer comprises a first housing (extending between the planetary gear set and the motor 1, including a portion radially between the shaft 13 and the bearings 4), and the planetary carrier 16 is fixed to the first housing.
(claims 6 and 18)

	The planetary gear mechanism comprises a second housing (including a vertical wall immediately to the left of the planetary gearing and a cylindrical wall extending between the vertical wall and the hub 5).  The sun gear 14, the planetary gear 3, the planetary carrier 16, and the ring gear 15 are disposed in the second housing, the ring gear 15 is connected to the second housing, and the second housing is fixed to the hub 5.
(claims 7 and 19)

	A circle of inner teeth is formed on an inner wall of the second housing and forms the ring gear 15 of the planetary gear mechanism.
(claim 8)

	An output shaft 13 is disposed between the sun gear 14 and the output gear 2, and the output shaft 13 is integrated with the sun gear 14.
(claim 9)

	The power of the motor 1 is outputted to the hub 5 of the wheel after passing through the input gear (1), the output gear 2, the sun gear 14, the planetary gear 3, and the ring gear 15 sequentially.
(claims 10 and 20)

	A vehicle (col. 1, lines 6-7) comprising the vehicle transmission apparatus of claim 1.
(claim 16)

	Roske ‘464 does not disclose that the speed reducer comprises an intermediate gear meshed between the input gear and the output gear, where the intermediate gear is two intermediate gears with centers on a line with the center of the input gear.

	Roske et al. ‘663 discloses a vehicle transmission similar to that of Roske ‘464 in that it includes a speed reduction gear set with an input gear transmitting rotation from a motor to an output gear, with the output gear being coupled to a sun gear of a planetary gear set having one element fixed and another element fixed to the hub of a wheel.
	Roske et al. ‘663 shows a vehicle transmission apparatus comprising a motor 2 in figures 5 and 6.
	A speed reducer comprises a speed reduction gear set 14 including an input gear 13, an intermediate gear 16, and an output gear 17.  The input gear 13 is connected to the motor 2, and the intermediate gear 16 is meshed between the input gear 13 and the output gear 17.
	As shown in figure 6, rotational centers of the input gear 13, the intermediate gear 16, and the output gear 17 are not on the same line.
(claim 1)

	The speed reducer comprises a plurality of intermediate gears 16 (two), and the plurality of intermediate gears 16 are all meshed between the input gear 13 and the output gear 17.
(claim 2)

	The speed reducer comprises two intermediate gears 16, and the two intermediate gears 16 are symmetrically disposed on two sides of a line connecting the rotational centers of the output gear 17 and the input gear 13, as shown in figure 6.
(claim 3)

	The rotational center of the input gear 13 and the rotational centers of the intermediate gears 16 are on the same line (lower horizontal line in figure 6).
(claim 4)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include two intermediate gears, each meshed between the input gear and output gear and located on either side of the input and output gears, with centers on a line with the center of the input gear in the vehicle transmission of Roske ‘464 in view of Roske et al. ‘663 because “gearwheel 13 transmits the torque in a power-branched manner to the two intermediate wheels 16, so that the toothing parts can be dimensioned smaller or the small required axial spacing in the wheel hub drive can be achieved.  By means of the axes of rotation of the intermediate wheels 16 and the axis of rotation of the gearwheel 13, a straight connecting line can be laid.  This ensures that the radial forces of the toothed wheel 13 are exactly opposite and thus cancel out.  The bearing of the shaft 1 is therefore not loaded by radial forces of the toothed engagements…” (Roske et al. ‘663, [0020])


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

DE 103 34 546 (Braun et al.) March 2004 - shows a reduction gear set including in input gear coupled to a motor, an intermediate gear on an intermediate shaft, and an output gear on an output shaft.  The output shaft is coupled to a sun gear of a planetary gear set that includes a fixed carrier and a ring gear fixed to a wheel hub.

U. S. Patent 6,722,459 (Wendl et al.) April 2004 - an input gear and three intermediate gears are within an internally toothed output gear.  A planetary gear set has a fixed ring gear and a carrier fixed to a wheel hub.

CN 101247968 (Suzuki) August 2008 - figure 6 shows an embodiment of an electric wheel drive with an input sun gear, a fixed carrier, and a ring gear fixed to a wheel hub, while figure 7 shows an input sun gear, a fixed ring gear, and a carrier fixed to the wheel hub.

EP 2 127 934 (Fujimoto et al.) December 2009 - output gear larger than an intermediate gear and an input gear.  A planetary gear set includes a fixed ring gear and a carrier fixed to a wheel hub. The arrangement of the centers of reduction gears is not disclosed.

U. S. Patent Application Publication 2014/0349801 (Brenner) November 2014 - internally toothed output gear.  Planetary gear set with a fixed ring gear and a carrier fixed to a wheel hub.

DE 10 2015 102 746 (Ehlen et al.) September 2016 - two intermediate gears are symmetrically placed on either side of the input an output gears, and the output gear is significantly larger than the other gears.  A planetary gear set includes a fixed ring gear and a carrier fixed to a wheel hub.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659